                                            Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 1 of 7




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        KEITH E. WOODHOUSE,                                 Case No. 19-cv-04546-YGR (PR)
                                                          Petitioner,                           ORDER GRANTING RESPONDENT’S
                                   5
                                                                                                MOTION TO DISMISS PETITION AS
                                                    v.                                          UNTIMELY; AND DENYING
                                   6
                                                                                                CERTIFICATE OF APPEALABILITY
                                   7        PATRICK EATON, Acting Warden,
                                                          Respondent.
                                   8

                                   9            Petitioner, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to 28

                                  10   U.S.C. § 2254. Dkt. 1.

                                  11            Before the Court is Respondent’s motion to dismiss the instant petition as untimely under

                                  12   28 U.S.C. § 2244(d)—the statute of limitations set by the Antiterrorism and Effective Death
Northern District of California
 United States District Court




                                  13   Penalty Act of 1996 (“AEDPA”). Dkt. 10. Alternatively, Respondent argues that the sole claim

                                  14   in the petition is procedurally defaulted. Id. at 5-7.

                                  15            Having considered all of the papers filed by the parties, the Court GRANTS Respondent’s

                                  16   motion to dismiss the petition as untimely.

                                  17   I.       BACKGROUND
                                  18            Following a jury trial, Petitioner was convicted of thirty counts of committing lewd or

                                  19   lascivious acts on a child under the age of fourteen years. Dkt. 1 at 1-2.1 The jury found true

                                  20   thirty multiple victim allegations, one attached to each count, which required alternative

                                  21   sentencing in Santa Clara County Superior Court Case No. C1198468. Id. The charged crimes

                                  22   involved nine young girls. The trial court sentenced Petitioner to thirty years to life in state prison.

                                  23   Resp’t Ex. 1 at 1.

                                  24            On May 26, 2016, the California Court of Appeal affirmed the judgment in an unpublished

                                  25   decision. Resp’t Ex. 1 at 2, 24. On August 10, 2016, the California Supreme Court denied

                                  26
                                  27            1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  28   filing system and not those assigned by the parties.
                                          Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 2 of 7




                                   1   review. Resp’t Ex. 2.

                                   2          On July 17, 2017,2 Petitioner filed a habeas petition in the Santa Clara County Superior

                                   3   Court, which denied the petition on August 24, 2017. Resp’t Exs. 3 & 4.

                                   4          On September 22, 2017, Petitioner filed a habeas petition in the California Court of

                                   5   Appeal, which denied the petition on October 13, 2017. Resp’t Ex. 5.

                                   6          On October 23, 2017, Petitioner filed a habeas petition in the California Supreme Court,

                                   7   which denied the petition on January 17, 2018. Resp’t Exs. 6 & 7.

                                   8          On March 19, 2018, Petitioner filed his first habeas corpus action in this Court, Woodhouse

                                   9   v. Anglea, Case No. 18-cv-01874-YGR (PR). See Dkt. 1 at 9 in Case No. 18-cv-01874-YGR

                                  10   (PR). Respondent filed a motion to dismiss for failure to exhaust the sole claim in the petition.

                                  11   See Dkt. 10 in Case No. 18-cv-01874-YGR (PR). In an Order dated January 22, 2019, the Court

                                  12   granted the motion to dismiss without prejudice and entered judgment. See Dkt. 14 in Case No.
Northern District of California
 United States District Court




                                  13   18-cv-01874-YGR (PR). On March 12, 2019, this Court denied a request for a certificate of

                                  14   appealability. See Dkt. 20 in Case No. 18-cv-01874-YGR (PR). On October 25, 2019, the Ninth

                                  15   Circuit denied a denied a request for a certificate of appealability. See Dkt. 22 in Case No. 18-cv-

                                  16   01874-YGR (PR).

                                  17          On March 29, 2019, Petitioner filed a habeas petition in the California Supreme Court

                                  18   raising the same claim he raises in the present petition. Resp’t Ex. 8. On June 26, 2019, the

                                  19   California Supreme Court denied the petition. Resp’t Ex. 9.

                                  20          On July 25, 2019, Petitioner filed the instant petition—his second habeas corpus action in

                                  21   this Court. Dkt. 1 at 6.

                                  22

                                  23          2
                                                 According to the mailbox rule, a pro se federal or state habeas petition is deemed filed on
                                  24   the date it is delivered to prison authorities for mailing. See Saffold v. Newland, 250 F.3d 1262,
                                       1268 (9th Cir. 2001), vacated and remanded on other grounds, Carey v. Saffold, 536 U.S. 214
                                  25   (2002) (holding that a federal or state habeas petition is deemed filed on the date the prisoner
                                       submits it to prison authorities for filing, rather than on the date it is received by the court). A
                                  26   proof of service is sufficient to show “delivery” to prison officials. The Court assumes that
                                       Petitioner delivered his state and federal petitions to prison officials on the same dates the proofs
                                  27   of service were signed or the same dates the petitions were signed (if no proofs of service
                                       included). See Koch v. Ricketts, 68 F.3d 1191, 1193 (9th Cir. 1995) (petitioner assumes risk of
                                  28   proving date of mailing). Otherwise, the Court will use the filing date if the record does not
                                       indicate the date a particular petition was signed.
                                                                                            2
                                             Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 3 of 7



                                       II.      DISCUSSION
                                   1
                                                The AEDPA, which became law on April 24, 1996, imposes a statute of limitations on
                                   2
                                       petitions for a writ of habeas corpus filed by state prisoners. Petitions filed by prisoners
                                   3
                                       challenging non-capital state convictions or sentences must be filed within one year of the latest of
                                   4
                                       the date on which: (A) the judgment became final after the conclusion of direct review or the time
                                   5
                                       passed for seeking direct review; (B) an impediment to filing an application created by
                                   6
                                       unconstitutional state action was removed, if such action prevented the petitioner from filing;
                                   7
                                       (C) the constitutional right asserted was recognized by the Supreme Court, if the right was newly
                                   8
                                       recognized by the Supreme Court and made retroactive to cases on collateral review; or (D) the
                                   9
                                       factual predicate of the claim could have been discovered through the exercise of due diligence.
                                  10
                                       See 28 U.S.C. § 2244(d)(1)(A)-(D).
                                  11
                                                A state prisoner with a conviction finalized after April 24, 1996, such as Petitioner,
                                  12
Northern District of California




                                       ordinarily must file his federal habeas petition within one year of the date his process of direct
 United States District Court




                                  13
                                       review came to an end. See Calderon v. United States District Court (Beeler), 128 F.3d 1283,
                                  14
                                       1286 (9th Cir. 1997), overruled in part on other grounds by Calderon v. United States District
                                  15
                                       Court (Kelly), 163 F.3d 530 (9th Cir. 1998) (en banc).
                                  16
                                                The one-year period may start running from “the expiration of the time for seeking [direct]
                                  17
                                       review.” 28 U.S.C. § 2244(d)(1)(A). “Direct review” includes the period within which a
                                  18
                                       petitioner can file a petition for a writ of certiorari from the United States Supreme Court, whether
                                  19
                                       or not the petitioner actually files such a petition. Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir.
                                  20
                                       1999). Accordingly, if a petitioner fails to seek a writ of certiorari from the United States
                                  21
                                       Supreme Court, AEDPA’s one-year limitations period begins to run on the date the ninety-day
                                  22
                                       period defined by Supreme Court Rule 13 expires. See Miranda v. Castro, 292 F.3d 1063, 1065
                                  23
                                       (9th Cir. 2002) (where petitioner did not file petition for certiorari, his conviction became final
                                  24
                                       ninety days after the California Supreme Court denied review); Bowen, 188 F.3d at 1159 (same).
                                  25
                                                As a threshold matter, once a petitioner is notified that his petition is subject to dismissal
                                  26
                                       based on the AEDPA’s statute of limitations and the record indicates that the petition falls outside
                                  27
                                       the one-year time period, he bears the burden of demonstrating that the limitations period was
                                  28
                                                                                           3
                                          Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 4 of 7




                                   1   sufficiently tolled under statutory and/or equitable principles. See Smith v. Duncan, 297 F.3d 809,

                                   2   814 (9th Cir. 2002) overruled on other grounds by Pace v. DiGuglielmo, 544 U.S. 408, 418

                                   3   (2005).

                                   4             In the present case, the California Supreme Court denied review on August 10, 2016. The

                                   5   judgment became final for purposes of the AEDPA statute of limitations ninety days later, on

                                   6   November 8, 2016. See Miranda, 292 F.3d at 1065; Bowen, 188 F.3d at 1159. The one-year

                                   7   limitations period, therefore, began to run on that date. Accordingly, Petitioner had until

                                   8   November 8, 2017 to file his federal petition. See 28 U.S.C. § 2244(d). Because he did not file

                                   9   the present petition until July 25, 2019—almost two years after the limitations period had

                                  10   expired—it is untimely unless Petitioner can show that he is entitled to tolling.

                                  11             A.     Statutory tolling
                                  12             The one-year statute of limitations is tolled under section 2244(d)(2) for the “time during
Northern District of California
 United States District Court




                                  13   which a properly filed application for State post-conviction or other collateral review with respect

                                  14   to the pertinent judgment or claim is pending . . . .” 28 U.S.C. § 2244(d)(2). Tolling applies to

                                  15   one full round of collateral review. Carey v. Saffold, 536 U.S. 214, 223 (2002).

                                  16             In the instant case, the limitations period ran from November 9, 2016 to July 16, 2017, for

                                  17   249 days, before Petitioner filed his state habeas petition in the state superior court. Thus, when

                                  18   Petitioner filed his first state habeas petition on July 17, 2017, he had 116 days (365 days minus

                                  19   249 days) of the limitations period remaining. Pursuant to Carey, statutory tolling of the

                                  20   limitations period should apply to the entire time he was pursuing state collateral relief if he did

                                  21   not delay unreasonably in seeking review in the higher court. Id. Because Petitioner initiated his

                                  22   first round of state habeas petitions during AEDPA’s limitations period, and did not unreasonable

                                  23   delay between those filings, he is entitled to statutory tolling for the entire time period those

                                  24   petitions were pending—from July 17, 2017 (the date he filed his state habeas petition in the state

                                  25   superior court) to January 17, 2018 (the date the state supreme court denied his state habeas

                                  26   petition). As mentioned above, when Petitioner filed his first state habeas petition on July 17,

                                  27   2017, he had 116 days of the limitations period remaining. When the clock resumed on January

                                  28   18, 2018, Petitioner had 116 more days or up to and until May 14, 2018, to file a timely federal
                                                                                           4
                                          Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 5 of 7




                                   1   habeas petition.

                                   2           Petitioner is not entitled to statutory tolling for the time period the second round of state

                                   3   habeas petitions were pending because they were filed on April 4, 2019—after the limitations

                                   4   period had expired on May 14, 2018. “[S]ection 2244(d) does not permit the reinitiation of the

                                   5   limitations period that has ended before the state petition was filed.” Ferguson v. Palmateer, 321

                                   6   F.3d 820, 823 (9th Cir. 2003); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001); Rashid v.

                                   7   Khulmann, 991 F. Supp. 254, 259 (S.D. N.Y. 1998) (“The tolling provision does not, however,

                                   8   ‘revive’ the limitations period (i.e., restart the clock at zero); it can only serve to pause a clock that

                                   9   has not yet fully run. Once the limitations period is expired, collateral petitions can no longer

                                  10   serve to avoid a statute of limitations.”). Nor is Petitioner entitled to continuous statutory tolling

                                  11   between his first round of state habeas petitions and his subsequent rounds of state habeas

                                  12   petitions. See Biggs v. Duncan, 339 F.3d 1045, 1048 (9th Cir. 2003) (no tolling for the period
Northern District of California
 United States District Court




                                  13   between unrelated sets of state habeas corpus actions).

                                  14           Petitioner’s original federal petition in this case was filed on March 19, 2018, which was

                                  15   before the aforementioned statutorily-tolled filing deadline of the May 14, 2018. However, as

                                  16   mentioned, that first federal habeas petition was denied for failure to exhaust judicial remedies.

                                  17   Respondent argues that the timely filing of Petitioner’s original petition does not toll AEDPA’s

                                  18   limitations period with respect the instant petition (his second habeas petition). Dkt. 10 at 4

                                  19   (citing Duncan v. Walker, 533 U.S. 167, 172 (2001) (a federal petition does not qualify for tolling

                                  20   under section 2244(d)). This Court agrees with Respondent and, thus, it finds that statutory tolling

                                  21   does not save the instant petition from being found to be untimely.

                                  22           Because Petitioner did not meet the one-year requirement for filing the instant federal

                                  23   habeas petition and he is not entitled to statutory tolling, his petition is barred as untimely under

                                  24   28 U.S.C. § 2244(d)(1) unless he can show he is entitled to equitable tolling.

                                  25           B.      Equitable Tolling
                                  26           The Supreme Court has determined that AEDPA’s statute of limitations is subject to

                                  27   equitable tolling in appropriate cases. Holland v. Florida, 560 U.S. 631, 645 (2010). “When

                                  28   external forces, rather than a petitioner’s lack of diligence, account for the failure to file a timely
                                                                                           5
                                          Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 6 of 7




                                   1   claim, equitable tolling of the statute of limitations may be appropriate.” Miles v. Prunty, 187

                                   2   F.3d 1104, 1107 (9th Cir. 1999). Equitable tolling, however, is unavailable in most cases, because

                                   3   extensions of time should be granted only if “extraordinary circumstances beyond a prisoner’s

                                   4   control make it impossible to file a petition on time.” Beeler, 128 F.3d at 1288 (citation and

                                   5   internal quotation marks omitted). The prisoner must show that “the ‘extraordinary

                                   6   circumstances’ were the cause of his untimeliness.” Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir.

                                   7   2003) (citations omitted). The petitioner bears the burden of showing he is entitled to equitable

                                   8   tolling, and the determination of whether such tolling applies is a fact-specific inquiry. Id. Thus,

                                   9   the petitioner bears the burden of showing that this “extraordinary exclusion” should apply to him,

                                  10   Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002), that “the extraordinary circumstances

                                  11   were the cause of his untimeliness . . . and that the extraordinary circumstances made it impossible

                                  12   to file a petition on time,” Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009) (internal quotation
Northern District of California
 United States District Court




                                  13   marks, brackets, and citations omitted).

                                  14             Here, Petitioner has not alleged that he is entitled to equitable tolling. Thus, nothing

                                  15   currently in the record suggests the possibility of equitable tolling. In his petition, Petitioner

                                  16   alleges no facts from which the Court could infer that his failure to raise his claims prior to the

                                  17   expiration of the limitations period was because of circumstances that were beyond his control and

                                  18   that made it impossible to file a timely federal petition. Thus, it was Petitioner’s delay in pursuing

                                  19   his state court remedies, rather than extraordinary circumstances, that led him to exceed the

                                  20   limitations period. See Miranda, 292 F.3d at 1065. The limitations period will not be equitably

                                  21   tolled.

                                  22             Accordingly, Respondent’s motion to dismiss is GRANTED, and the petition is

                                  23   DISMISSED because it was not timely filed under 28 U.S.C. § 2244(d)(1).3

                                  24   III.      CERTIFICATE OF APPEALABILITY
                                  25             The federal rules governing habeas cases brought by state prisoners have been amended to

                                  26
                                  27
                                                Because the Court is granting Respondent’s motion to dismiss the petition as untimely, it
                                                 3

                                  28   need not address Respondent’s alternative argument that the sole claim in the petition is
                                       procedurally defaulted.
                                                                                      6
                                             Case 4:19-cv-04546-YGR Document 12 Filed 03/01/21 Page 7 of 7




                                   1   require a district court that dismisses or denies a habeas petition to grant or deny a certificate of

                                   2   appealability (“COA”) in its ruling. See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C.

                                   3   foll. § 2254 (effective December 1, 2009).

                                   4            For the reasons stated above, Petitioner has not shown “that jurists of reason would find it

                                   5   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                   6   U.S. 473, 484 (2000). Accordingly, a COA is DENIED.

                                   7   IV.      CONCLUSION
                                   8            For the reasons outlined above, the Court orders as follows:

                                   9            1.     Respondent’s motion to dismiss the petition as untimely is GRANTED, and this

                                  10   action is DISMISSED with prejudice. Dkt. 10.

                                  11            2.     A certificate of appealability is DENIED. Petitioner may seek a certificate of

                                  12   appealability from the Ninth Circuit Court of Appeals.
Northern District of California
 United States District Court




                                  13            4.     The Clerk of the Court shall terminate all pending motions and close the file.

                                  14            5.     This Order terminates Docket No. 10.

                                  15            IT IS SO ORDERED.

                                  16   Dated: March 1, 2021

                                  17

                                  18
                                                                                              JUDGE YVONNE GONZALEZ ROGERS
                                  19                                                          United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
